DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings were previously objected to. Applicant has addressed these issues in the amendments filed on 06/30/2022. Thus, the drawing objections have been removed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130193695 to Taylor et al. (Taylor), in view of US 0051803 to Childs.
Regarding claim 1, Taylor discloses:
A security device (1) operable to selectively restrict movement of a sliding panel (3), the security device comprising: a barricade member (1); and a base plate (2) having a slot (5) that movably receives a portion of the barricade member (fig 1), wherein when the portion of the barricade member is received in the slot, the barricade member is disposed in an orientation perpendicular to the base plate (see fig 1). However, Taylor does not explicitly disclose: a barricade member including a first stop member; the base plate having a second stop member that interferes with the first stop member to limit a range of motion of the barricade member relative to the base plate in a first direction perpendicular to a path of movement of the sliding panel. Childs however teaches that it is well known in the art for a barricade member (A) to include a first stop member (edge of A that abuts C); and the base plate (B) having a second stop member (C) that interferes with the first stop member to limit a range of motion (horizontal movement of A) of the barricade member relative to the base plate in a first direction perpendicular to a path of movement of the sliding panel (the first direction perpendicular to a path of movement of the sliding panel is the direction of movement of the barricade member of Taylor when Childs is incorporated into Taylor). It would have been obvious to a person of ordinary skill in the art to combine the teachings of Childs into Taylor at least because doing so provides added security preventing the barricade from being completely removed and potentially damaged or misplaced, while maintaining a method of completely removing the barricade as occasion may require. See col 1 paragraph 5).
Regarding claim 2, Taylor (in view of Childs) discloses:
The security device of claim 1, wherein a portion of the barricade member includes a T-shaped cross section that is movably received in the slot of the base plate, and wherein the slot has a T-shaped cross section (see figs 1-3, Taylor).
Regarding claim 3, Taylor (in view of Childs) discloses:
The security device of claim 2, wherein the base plate includes a plurality of openings (7, Taylor) that receive fasteners (8, Taylor), wherein the fasteners are configured to fixedly secure the base plate to a mounting surface (4, Taylor).
Regarding claim 4, Taylor (in view of Childs) discloses:
The security device of claim 3, wherein the mounting surface includes one of a floor surface and a window sill (see paragraph 0026, Taylor).
Regarding claim 5, Taylor (in view of Childs) discloses:
The security device of claim 1, wherein the first and second stop members are positioned relative to each other such that the first and second stop members interfere with each other to restrict or prevent the barricade member from being fully removed from the slot in the base plate while still allowing the 12Attorney Docket No. 16780-000007-US barricade member to be moved relative to the base plate to a position whereby the barricade member does not block the path of movement of the sliding panel (C allows A to slide relative to the base plate while still restricting it from being fully removed, Childs).
Regarding claim 6, Taylor (in view of Childs) discloses:
The security device of claim 5, wherein the first stop member is attached to an intermediate portion (b’, Childs) of the barricade member at or proximate to a front edge of the intermediate portion (see fig 1, Childs).
Regarding claim 7, Taylor (in view of Childs) discloses:
The security device of claim 6, wherein the second stop member is attached to a top surface (top surface through which C protrudes from, Childs) of the base plate at or proximate to a rear edge of the base plate (left edge as seen in fig 1, Childs).
Regarding claim 8, Taylor (in view of Childs) discloses:
The security device of claim 7, wherein the first stop member extends from the barricade member in a second direction parallel to the path of movement of the sliding panel (the path of the sliding member in Taylor is the horizontal axis, the first stop member extends in the horizontal direction).
Regarding claim 9, Taylor (in view of Childs) discloses:
The security device of claim 8, wherein the second stop member extends from the base plate in a third direction perpendicular to the path of movement of the sliding panel (the path of the sliding member in Taylor is the horizontal axis, and C extends in the vertical axis).
Regarding claim 10, Taylor (in view of Childs) discloses:
The security device of claim 9, wherein one of the first and second stop members is movable between a deployed position (C fully extended, Childs) and a retracted position (C depressed), wherein in the deployed position, the second stop member interferes with the first stop member to limit the range of motion of the barricade member relative to the base plate, and wherein in the retracted position, the second stop member does not interfere with the first stop member such that the barricade member can be fully disengaged from the base plate (col 2, paragraph 2, Childs).
Regarding claim 11, Taylor (in view of Childs) discloses:
The security device of claim 10, further comprising a spring (C’) biasing the one of the first and second stop members toward the deployed position (fig 1, Childs).
Regarding claim 12, Taylor (in view of Childs) discloses:
The security device of claim 11, wherein the second stop member is movable within an aperture (hole in which C extends from, Childs) in the base plate between the deployed position and the retracted position.
Regarding claim 13, Taylor (in view of Childs) discloses:
The security device of claim 12, wherein the spring is disposed within the aperture (fig 2, Childs) and is compressible to allow the second stop member to be depressed into the retracted position, and wherein the spring biases the second stop member toward the deployed position (fig 2).
Claim 14 is rejected as per claim rejections 1-3 above.
Claim 15 is rejected as per claim rejection 5 above.
Claim 16 is rejected as per claim rejections 6-7 above.
Claim 17 is rejected as per claim rejections 8-9 above.
Claim 18 is rejected as per claim rejection 10 above.
Claim 19 is rejected as per claim rejection 11 above.
Claim 20 is rejected as per claim rejections 12-13 above.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that “the slide (A) of Childs is not included in a barricade member. Rather, the slide (A) is the sliding panel that the claimed barricade member is configured to restrict the movement of.”, Examiner respectfully disagrees. The slide of Childs is not relied on to teach a slide and barricade member, but relied on to teach the first and second stop members. 
Regarding Applicant’s arguments that “Childs also fails to disclose a stop member limiting ta range of motion of a barricade member in a direction perpendicular to the path of movement of a sliding panel.” and “Childs is silent as to a barricade member received in a slot of a base plate and being disposed in an orientation perpendicular to the path of movement of the sliding panel”, Examiner respectfully disagrees. As noted above, Childs is not relied on to teach the direction of motion of the slide or barricade member, but rather to add stop members to the base reference of Taylor. Taylor teaches the direction of the movement of the barricade member and the sliding panel as claimed in the claimed invention. Rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675